Citation Nr: 1525113	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-40 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hydronephrosis, to include colon cancer, to include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran appealed, and in March 2014, the Board denied the claim.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  

The Veteran died in May 2014, during the pendency of his appeal, and his widow filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal). 

In November 2014, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's March 2014 decision.  That same month, the Court issued an Order vacating the March 2014 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had active military service in the Republic of Vietnam during the Vietnam War, and he is therefore presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

In February 2010, the RO denied a claim for a kidney condition.  The Veteran appealed, and in March 2014, the Board denied the claim, which it characterized as a claim for "hydronephrosis, to include as due to Agent Orange."

The Veteran appealed to the Court.  Unfortunately, he passed away in May 2014, during the pendency of his appeal.  His widow filed a timely request to be substituted as the appellant in his place.  38 U.S.C.A. § 5121A; Breedlove v. Shinseki, 24 Vet. App. 7 (2010).  

This is the first time this case has been before the undersigned. 

In November 2014, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's March 2014 decision.  A review of the Court's Joint Motion shows that it was agreed that, "[T]he Board erred in failing to provide an adequate statement of reasons and bases for its decision because it did not discuss what consideration, if any, was given to whether the scope of the Veteran's claim reasonably raised the issue of his entitlement to service connection for colon cancer."  That same month, the Court issued an Order vacating the March 2014 Board decision. 

The relevant evidence pertaining to this issue includes the Veteran's written statements, received between 2009 and 2010.  In an August 2009 letter, he made reference to a "mass putting pressure on the urinary tract," and stated, "All the symptoms and side effects taking control of my body is [due to] Agent Orange."  In other letters, he made reference to his kidney, urinary tract, and history of presumed exposure to Agent Orange.

At the time of the Board's decision, the evidence of record included VA hospital and progress notes.  This evidence included references to "rectal cancer with a pelvic mass leading to left hydronephrosis for which he had a uretral stent placed."  See December 2009 VA report.  There were other notations of a history of hydronephrosis secondary to pelvic mass/colon cancer requiring placement of permanent left ureteral stent, and several notations of a "cancer mass eroding ureter."  Id.; VA reports, dated in March, April, and June of 2009.  

In February 2010, the RO denied five claims for service connection, to include a claim for "a kidney condition."

In March 2010, the Veteran submitted a notice of disagreement (NOD) in which he referenced inter alia exposure to Agent Orange, and his kidney, to include placement of a stent.  See 38 C.F.R. § 20.201 (2014).

In an August 2010 memorandum, the RO (very correctly) sought to clarify what issues the Veteran was expressing disagreement with in his March 2010 notice of disagreement.  However, as to the claim for a kidney condition, the RO noted that, "[T]he NOD for denial of service connection of his kidney condition is understood." 

VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

However, H
in August 2010, the Veteran's representative was contacted and requested to clarify the Veteran's March 2010 NOD.  In relevant part, the representative stated that the Veteran wanted to express disagreement "on his kidney condition," and it was noted that, "Veteran only wished to continue a NOD on the kidney condition..."

The representative made this issue clear, leading to the RO's actions. 

When determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Hydronephrosis is the distention of the pelvis and calices of the kidney with urine, as a result of obstruction of the ureter.  Moffitt v. Brown, 10 Vet. App. 214, 217 (1997).  

In light of the JMR, the Board must find that the issue of entitlement to service connection for colon cancer had been raised at the time of the Board's March 2014 decision.  At the time of the Board's decision, the Veteran had made references to his kidney, his urinary tract, and a mass, as well as a "mass putting pressure on the urinary tract."  It appears that the nature of hydronephrosis is that it results from an obstruction of the ureter.  Id.  Notwithstanding the RO's August 2010 memorandum, and his representative's August 2010 statement, to the effect that the Veteran wished to continue his appeal on "the kidney condition," the medical evidence indicated that the cause of the Veteran's hydronephrosis may have been a pelvic mass that was caused by rectal/colon cancer.  The Board therefore finds that the possible cause of the mass (i.e., rectal/colon cancer) resulting in the obstruction of his ureter (and his hydronephrosis) was within the scope of the Veteran's claim, and that the issue of service connection for colon cancer had been reasonably raised by the evidence.  Given the foregoing, the issue is more accurately characterized as stated on the cover page of this remand.

The RO has not yet adjudicated the expanded scope of this claim.  To avoid any prejudice to the Veteran, a remand for AOJ consideration of this matter, in the first instance, is warranted.  Bernard v. Brown, 3 Vet. App. 384, 393 (1993).

With regard to the Veteran's medical history, his treatment records show that he was noted to have a complex medical history that included hydronephrosis, colon cancer, chronic obstructive pulmonary disease, tobacco use disorder, and "secondary malignant neoplasm of other specified sites."  His certificate of death states that he died in May 2014, and that the cause of death was colorectal cancer with metastasis.  

Colorectal cancer is not currently afforded presumptive service connection for veterans who are presumed to have been exposed to Agent Orange.  38 C.F.R. §§ 3.307; 3.309.  However, the appellant's representative has submitted a medical opinion from V.C., M.D., dated in January 2015.  Dr. V.C. concluded that the Veteran's colorectal cancer is at least as likely as not due to his exposure to compounds found in Agent Orange during his service, with citation to statistical studies.  See generally Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); but see Polovick v. Shinseki, 23 Vet. App. 48, 53-54 (2009).  On remand, an etiological opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a qualified physician, in order to determine the nature and etiology of the Veteran's hydronephrosis, to include colon cancer. 

The requested opinions require that the examiner must have notice of that the Veteran is presumed to have been exposed to Agent Orange. 

The entire claims folder must be made available to and reviewed by the physician, and the physician should indicate that the Veteran's C-file has been reviewed. 

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a) The physician should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran's hydronephrosis, to include colon cancer, had its clinical onset during the Veteran's active duty service, or within one year of separation from service.

 b) If the physician determines that the Veteran's the Veteran's hydronephrosis, to include colon cancer, is not related to the Veteran's service in question "a," the physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that Veteran's hydronephrosis, to include colon cancer, was caused by his presumed exposure to Agent Orange. 

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided, to include a specific discussion of Dr. V.C.'s opinion.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the appellant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




